IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

COREY CAPEHART,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-884

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed November 2, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Corey Capehart, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.



PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied

except as it relates to the trial court’s oral pronouncement prohibiting early

termination of probation, which is hereby stricken. See Arriaga v. State, 666 So. 2d
949 (Fla. 4th DCA 1996). Since this pronouncement was not reduced to writing,

there is no need to remand for correction of the judgment and sentence or the order

of probation.
LEWIS, WETHERELL, and JAY, JJ., CONCUR.




                                2